The petitioner, John Chastain, having been indicted for, and convicted of, the offense of manufacturing prohibited liquors, in the circuit court of Marshall county, prosecuted an appeal from the judgment and sentence to the Court of Appeals, in which latter court the judgment of the Marshall circuit court was affirmed. 25 Ala. App. 613, 148 So. 917 (8 Div. 641).
This petition is to review and revise the judgment of the Court of Appeals in said cause.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.